t c memo united_states tax_court b gordon laforge petitioner v commissioner of internal revenue respondent docket no 7997-12l filed date joshua b beisker for petitioner rachel l schiffman for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection by levy of his unpaid unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure and federal_income_tax liabilities the issue for decision is whether respondent abused his discretion in sustaining the proposed levy action for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he was a resident of new jersey on date the internal_revenue_service irs mailed petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to his outstanding income_tax liabilities for and on date the irs mailed petitioner two letter sec_1058 one relating to petitioner’s outstanding income_tax liabilities for and and one relating to his outstanding income_tax liabilities for and on date the irs received petitioner’s form request for a collection_due_process or equivalent_hearing first form relating to taxable years and on the first form petitioner checked the boxes for an installment_agreement and an offer-in-compromise oic on date petitioner submitted a second form second form relating to taxable years and on the second form petitioner also checked the boxes for an installment_agreement and an oic on date settlement officer carl mcadams irs office of appeals appeals mailed petitioner a letter informing him that appeals had received his request for a collection_due_process cdp hearing settlement officer mcadams scheduled a telephone conference for date the letter informed petitioner that he could request a face-to-face hearing within days from the date of the letter ie by date in the letter settlement officer mcadams stated that he could consider collection alternatives such as an installment_agreement or an oic only if petitioner provided a completed form 433-a collection information statement for wage earners and self-employed individuals including all required attachments ie earnings statements bills or statements for monthly recurring expenses for three months before the date of the form 433-a and statements for checking and savings accounts proof of estimated_tax payments for and signed federal_income_tax returns for and which had not been filed settlement officer mcadams instructed petitioner to submit a completed form 433-a and the listed items within days ie by date and informed petitioner that he could not consider collection alternatives without this information on date petitioner’s representative douglas r eisenberg faxed settlement officer mcadams a letter requesting a face-to-face conference at the time of this request petitioner had not submitted the form 433-a or the information settlement officer mcadams had requested petitioner failed to provide the requested information by the date deadline respondent denied petitioner’s request for a face-to-face hearing on date settlement officer mcadams contacted mr eisenberg at the scheduled time for the telephone cdp hearing settlement officer mcadams informed mr eisenberg that he could not consider petitioner’s request for a cdp hearing for taxable years and because petitioner had not submitted a timely request as to those years settlement officer mcadams informed mr eisenberg that petitioner’s cdp hearing requests for and were timely settlement officer mcadams informed mr eisenberg that he had not received the documents requested in his letter dated date mr eisenberg stated that he had mailed the tax returns for through and a form 433-a to settlement officer mcadams on date settlement officer mcadams informed mr eisenberg that if the form 433-a was not received or was incomplete he would make a determination based on the administrative file on date settlement officer mcadams received a letter from mr eisenberg enclosing a form 433-a tax returns for and a credit card statement for one month a utility bill for one month and a writ of wage execution the letter stated that the only outstanding item was the proof of estimated_tax payments for which needed to be discussed on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy settlement officer mcadams determined that petitioner had submitted an incomplete form 433-a and had failed to provide proof of hi sec_2011 estimated_tax payments the writ of wage execution entered date from the superior court of new jersey was in favor of a judgment creditor for dollar_figure each month dollar_figure was garnished from petitioner’s wages i applicable law opinion sec_6330 provides that the secretary shall furnish a taxpayer with written notice of his right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 petitioner does not dispute the underlying tax_liabilities for and which are at issue nor those for and which are not where as here a taxpayer’s underlying tax_liability is not in the court lacks jurisdiction over the taxable years and because petitioner failed to timely request a cdp hearing with respect to those years as discussed above a taxpayer must request a cdp hearing within days of receiving the notice_of_intent_to_levy sec_6330 and b once the secretary issues a notice_of_intent_to_levy and notice of right to a sec_6330 hearing a subsequent notice more than days later that the irs continued dispute the court reviews appeals’ determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite to establish abuse_of_discretion the taxpayer must show that the decision complained of is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing sego v commissioner t c pincite and 112_tc_19 see 348_fedappx_806 3d cir aff’g tcmemo_2008_117 125_tc_301 aff’d 469_f3d_27 1st cir in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of appeals giamelli v commissioner t c pincite 118_tc_488 see also sec_301_6330-1 q a-f3 proced admin regs but see 131_tc_197 continued intends to levy on property of the taxpayer for the same tax and tax period as in the initial notice does not entitle the taxpayer to a sec_6330 hearing sec_301 b q a-b2 proced admin regs thus petitioner needed to request a cdp hearing within days of the notice dated date not the subsequent notice dated date ii the parties’ arguments petitioner argues that settlement officer mcadams abused his discretion by refusing to consider his request for an installment_agreement petitioner further argues that settlement officer mcadams failed to seek answers to unresolved questions in order to make the efficient collection_of_taxes no more intrusive than necessary neglected and ignored significant relevant factors petitioner provided him gave weight to irrelevant factors and relied on improper facts that were contrary to the evidence petitioner presented to him a installment_agreement petitioner argues that settlement officer mcadams denied his request for an installment_agreement because settlement officer mcadams incorrectly determined that he was a member of his son’s limited_liability_company and therefore should have reported self-employment_income or schedule_k-1 income on the form 433-a respondent argues that settlement officer mcadams could not evaluate whether petitioner was entitled to an installment_agreement because petitioner failed to submit the documentation that settlement officer mcadams had requested respondent further argues that whether petitioner was a member of his son’s limited_liability_company did not affect settlement officer mcadams’ determination we agree with respondent form 433-a requires taxpayers to include documentation to support their claimed income and expenses see revproc_2003_71 sec_4 2003_2_cb_517 stating that the offer should include all information necessary to verify the grounds for compromise the supporting documentation includes copies of earnings statements checking account statements and bills or statements for monthly recurring expenses see form 433-a taxpayers are required to provide copies of the above items for the three months before the date that the form 433-a is submitted id petitioner failed to attach the required_documentation to his form 433-a he failed to attach copies of his bank account statements and loan statements for the three preceding months petitioner submitted a bank statement for his checking account for only one month which shows no activity petitioner did not submit statements of his wife’s bank account into which his wages were deposited his form 433-a shows no self-employment_income only wages however his form sec_1040 for through show that he earned most of his income from self-employment petitioner also failed to submit proof of hi sec_2011 estimated_tax payments and failed to explain his income accurately therefore it was not an abuse_of_discretion for settlement officer mcadams to deny petitioner an installment_agreement and to sustain the proposed collection action on the basis of petitioner’s failure to submit the requested financial information 414_f3d_144 1st cir holding that the commissioner did not abuse his discretion where the taxpayer submitted some but not all of the requested information to appeals cavazos v commissioner tcmemo_2008_257 holding that it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information b followup meeting petitioner argues that settlement officer mcadams abused his discretion when he did not contact petitioner or mr eisenberg after he reviewed the form 433-a and supporting documentation to discuss petitioner’s form 433-a and the supporting documents submitted however no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record maselli v commissioner tcmemo_2010_19 citing roman v commissioner t c memo sec_6330 requires only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination id settlement officer mcadams reviewed the untimely form 433-a and supporting documentation petitioner submitted there is no requirement that settlement officer mcadams allow petitioner to provide supplemental documents see id further settlement officer mcadams is not required to provide any followup meeting with petitioner see id settlement officer mcadams afforded petitioner an opportunity to be heard at the cdp hearing before the issuance of the notice_of_determination accordingly settlement officer mcadams did not abuse his discretion when he did not contact petitioner or mr eisenberg for a followup meeting c face-to-face hearing petitioner argues that settlement officer mcadams abused his discretion in denying his request for a face-to-face cdp hearing before making a determination this court has held that a face-to-face hearing is not required under sec_6330 115_tc_329 williamson v commissioner tcmemo_2009_188 stockton v commissioner tcmemo_2009_186 leineweber v commissioner tcmemo_2004_17 we have also held that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion when a taxpayer refuses to provide requested financial information see moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 petitioner failed to submit his form 433-a and the supporting documentation that settlement officer mcadams had requested within days of the date of settlement officer mcadams’ request and before the time of the hearing accordingly settlement officer mcadams did not abuse his discretion in determining petitioner was not entitled to a face-to-face hearing iii conclusion petitioner has not shown that appeals’ determination to sustain the proposed levy action was arbitrary capricious or without sound basis in fact or law accordingly we hold that respondent did not abuse his discretion in sustaining the proposed levy action respondent’s determination to proceed with collection is sustained in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
